[First Security Benefit Life Insurance and Annuity Company of New York Letterhead] March 11, 2011 Via EDGAR and E-Mail Sonny Oh U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: First Security Benefit Life Insurance and Annuity Company of New York Variable Annuity Account A Post-Effective Amendment No. 4 to the Registration Statement on Form N-4 File Nos. 333-142084and 811-21104 Dear Mr. Oh: On January 10, 2011, First Security Benefit Life Insurance and Annuity Company of New York (the “Company”) and Variable Annuity Account A (the “Separate Account”) filed the above-referenced post-effective amendment pursuant to Rule 485(a) under the Securities Act of 1933 in order to add a new prospectus under the registration statement to describe an “enhanced” version of the existing contract (the “Amendment”).On behalf of the Company and the Separate Account, we are responding to comments on the Amendment that the Staff of the Securities and Exchange Commission (the “Commission”) provided by telephone to Elisabeth Bentzinger on March 1, 2011. The following paragraphs provide the Company’s response to each comment raised by the Staff.For the Staff’s convenience, each of the Staff’s comments is set forth in full below, and then the response follows.We have enclosed draft pages marked to indicate the changes that we propose to make in response to the Staff’s comments. 1. Comment:If the Company seeks to rely upon the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934, please provide an appropriate representation to that effect in the prospectus.See Release No. 33-8996 (January 8, 2009). Response:The Company is not relying upon the exemption provided by Rule 12h-7 under the Securities Exchange Act of 1934.Accordingly, the Company will not be including a statement to that effect in the prospectus. Sonny Oh U.S. Securities and Exchange Commission March 11, 2011 Page 2 2. Comment:Please clarify supplementally whether there are any types of guarantees or support agreements with third parties to support any of the Company’s guarantees under the Contract (e.g., those pertaining to the capitalization of the Company) or whether the Company will be primarily responsible for paying out on any guarantees associated with the Contract. Response:There are no types of guarantees or support agreements with third parties to support any of the Company’s guarantees under the Contract.The Company is primarily responsible for paying out on any guarantees associated with the Contract. 3. Comment:Please confirm supplementally that the Company will comply with all applicable conditions of the November 3, 1995 “Dear Registrant” industry comment letter. Response:The Company is including multiple prospectuses in the above-referenced registration statement in accordance with guidance set forth in the November 3, 1995 letter.Accordingly, the Company represents that these prospectuses describe contracts that are essentially identical; they describe both the original and “enhanced” version of the same contract.The Company intends to sell off of both prospectuses only during the period in which the Company seeks approval of the “enhanced” version from state insurance departments.Once approval is received from each state insurance department, in that state the Company will discontinue selling off of the prospectus describing the original version of the contract. 4. Comment:With respect to the cover page of the prospectus, please provide the disclosure required by Item 1(a)(v)(B) of Form N-4.In addition, please confirm that the listing of investment options conforms to Item 1(a)(viii) (i.e., it provides the names of the portfolio companies, not the subaccounts of the separate accounts). Response:The Company has revised the cover page of the prospectus to indicate that the prospectus should be kept for future reference, and has also clarified that the listing of investment options refers to the underlying portfolio companies. 5. a) Comment:With regard to the fee table, please confirm that the maximum charges (including those for optional riders) have been provided in the fee table. Response:The Company confirms that the maximum charges (including those for optional riders) have been provided in the fee table. b) Comment:Please confirm the accuracy of the examples in light of Instructions 21(h) and (i) to Form N-4. Response:The Company has revised the examples to reflect the absence of a surrender charge (i.e., the examples are the same regardless of whether the owner surrenders or annuitizes the contract). Sonny Oh U.S. Securities and Exchange Commission March 11, 2011 Page 3 6. a) Comment:Please confirm supplementallythe accuracy ofthe statement in the prospectus that the Company is a wholly owned subsidiary of Security Benefit Corporation and is ultimately controlled by Sammons Enterprises, Inc. Response:The Company confirms that itis a wholly owned subsidiary of Security Benefit Corporation and is ultimately controlled by Sammons Enterprises, Inc. b) Comment:Please disclose the amount of Company assets as is provided in the prospectus for Security Benefit Life Insurance Company. Response:First Security Benefit Life Insurance and Annuity Company of New York does not typically provide this information in its prospectuses.As the information is not required by Form N-4, the Company respectfully declines to add this information in the prospectus. 7. Comment:When discussing the assets in the Company’s general account and the Company’s ratings, please add “and claims-paying ability” where “financial strength” is referenced. Response:The Company has revised the prospectus to refer to “claims-paying ability” in addition to “financial strength” when discussing the assets in the Company’s general account and the Company’s ratings. 8. Comment:Please confirm that there are no services and administration arrangements that should be disclosed in the prospectus, as is disclosed in the prospectus for Security Benefit Life Insurance Company. Response:The Company has an administrative services arrangement with its affiliate, Security Benefit Life Insurance Company, and has revised the statement of additional information to disclose this arrangement. 9. a) Comment:When disclosing the calculation of the Return of Premium Death Benefit, make clear that the note cautioning that withdrawals reduce the death benefit proportionally includes withdrawals made to pay investment advisory fees.In addition, ensure that throughout the prospectus references to withdrawals include withdrawals made to pay investment advisory fees, where applicable. Response:The Company has revised the prospectus to clarify when references to withdrawals include withdrawals made to pay investment advisory fees. b) Comment:Please bold the disclosure stating that the Return of Premium Death Benefit is equal to the Contract Value if the Company does not receive due proof of death and Sonny Oh U.S. Securities and Exchange Commission March 11, 2011 Page 4 instructions regarding payment within six months of the date of death.Please note that this should be in bold in two separate places in the prospectus. Response:The Company has bolded in both sections of the prospectusthe disclosure stating that the death benefit is equal to the Contract Value if the Company does not receive due proof of death and instructions regarding payment within six months of the date of death. c) Comment:Please disclose, in bold, that withdrawals taken when the Contract Value is less than total Purchase Payments will result in a Return of Premium Death Benefit that is less than the total Purchase Payments made, and please provide an example.In addition, in the prospectus summary please disclose that the Return of Premium Death Benefit does not guarantee a return of all Purchase Payments in all situations. Response:The Company has revised the prospectus to prominently disclose that withdrawals taken when the Contract Value is less than total Purchase Payments will result in a Return of Premium Death Benefit that is less than the total Purchase Payments made (and has provided an example).The Company also has revised the prospectus summary to disclose that the Return of Premium Death Benefit does not guarantee a return of all Purchase Payments in all situations. a) Comment:Please reconcile the minimum purchase payment requirements in the summary with those set forth in the prospectus. Response:The Company has revised the minimum purchase payment requirements in the prospectus, including the summary. b) Comment:When discussing “cut-off” times in the discussion on pricing subsequent purchase payments, please make this discussion more specific to clarify that there is an earlier “cut-off” time for transfers. Response:Becausethis section of the prospectus only discusses subsequent purchase payment pricing, and does not address transfer transactions, the Company believes that referencing transfer cut-off times would be confusing and respectfully declines to do so. Comment:Please disclose whether the Dollar Cost Averaging program and the Asset Reallocation Option are mutually exclusive. Response:The Dollar Cost Averaging program and the Asset Reallocation Option are not mutually exclusive; an owner may elect both programs.The prospectus has been revised to make this clear. Sonny Oh U.S. Securities and Exchange Commission March 11, 2011 Page 5 Comment:In the Transfers of Contract Value section of the prospectus, please revise in the third paragraph to specifically identify those Rydex subaccounts that have frequency limitations in lieu of simply stating that certain Rydex subaccounts are excluded.In addition, please make a similar revision to the penultimate paragraph in that section. Response:The Company will update the Rydex subaccount references to specifically identify those with frequency limitations in the post-effective amendment that includes the finalprospectus. a) Comment:In the discussions on frequent transfers and transfers of contract value, please update the Rydex subaccount references. Response:The Company will update the Rydex subaccount references throughout the prospectus in the post-effective amendment that includes the finalprospectus. b) Comment:In the chart outlining the number of round trip transfers permitted for each subaccount each year, please revise the first row to list all Rydex that are inclusive, rather than exclusive. Response:As there are close to 60Rydex subaccounts offered through the contract, the Company believes it is more reader friendly to list the nine subaccounts that are exclusive rather than the 50 or so that are inclusive c) Comment:Please provide supplementally whether any Rydex funds are subject to pricing more than once per day, and if so, provide disclosure regarding such pricing procedures and explain supplementally why the second pricing is not being passed through to contract owners. Response:None of the Rydex funds offered through the contract are priced more than once per day. Comment:The Guarantee of Certain Charges discussion in the prospectus is superfluous and not included in the prospectus for Security Benefit Life Insurance Company. Response:The Company has removed the Guarantee of Certain Charges discussion in the prospectus. Comment:Please disclose the effect of the frequency and duration of annuity payments on the level of such payments, as per Item 8 of Form N-4. Response:The prospectus discloses the following:“The level of annuity payments will be greater for shorter guaranteed periods and less for longer guaranteed periods. Similarly, payments will be greater for life annuities than for joint and survivor annuities, because payments for life annuities are expected to be made for a shorter period.”The Company Sonny Oh U.S. Securities and Exchange Commission March 11, 2011 Page 6 has added additional disclosure to note that “less frequent payments will result in a larger payment amount (assuming the same amount is applied to purchase the annuity).”The Company believes that this adequately describes the effect of the frequency and duration of annuity payments on the level of such payments. Comment:Please confirm that the Federal Tax Matters and Legal Proceedings sections are current. Response:The Company will update the Federal Tax Matters and Legal Proceedings sections in the post-effective amendment that includes the finalprospectus. Comment:In the Statement of Additional Information, the description of stand­ardized total return should mention the deduction of contingent deferred sales charges. Response:The Company respectfully declines to change the description of standardized total return as the discussion is specifically referring to the contract being offered, and the contract does not impose a contingent deferred sales charge.The Company believes that revising the disclosure in this manner would be confusing to contract owners. Comment:Please confirm that the separate account financial statements will be provided for all subaccounts in the separate account, and not just those available in the contract described in the Amendment. Response:The Company confirms that the separate account financial statements that will be included in the post-effective amendment that includes the finalprospectus will be provided for all subaccounts in the separate account, and not just those available in the contract described in the Amendment. Comment:Please revise all exhibits and other relevant Items (such as Item 29(c) and the undertaking provided in Items 32(e)) in accordance with the new prospectus described in the Amendment.In addition, the Consent of Counsel is missing from the exhibit list. Response:Because Part C of the registration statement refers to both the new prospectus and the existing prospectus, the Company cannot remove exhibits, undertakings, etc. that are not applicable to the new prospectus, as such information is still applicable to the existing prospectus.The Company has not included a Consent of Counsel as no counsel is named in the registration statement. Comment:In the chart responsive to Item 29(c) of Part C, please provide disclosure for column 5. Response:The Company has revised the chart responsive to Item 29(c) of Part C to provide disclosure for column 5. Sonny Oh U.S. Securities and Exchange Commission March 11, 2011 Page 7 Comment:Please provide Tandy representations with regard to the filing. Response: The Company acknowledges that, with respect to the above-referenced filing: ● Staff comments or changes to disclosure in response to Staff comments in the filing reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; ● the Company, on behalf of the Separate Account, is responsible for the adequacy and accuracy of the disclosure in the filing; and ● the Company, on behalf of the Separate Account, may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. *** Please do not hesitate to call Elisabeth M. Bentzinger at 202.383.0717 with any questions or comments concerning this response.We greatly appreciate the Staff’s efforts in assisting the Company with the Amendment. Sincerely, /s/ Chris Swickard Chris Swickard Associate General Counsel cc:Elisabeth M. Bentzinger Sutherland Asbill & Brennan Enclosure ELITEDESIGNS® VARIABLE ANNUITY Individual Flexible Purchase Payment Deferred Variable Annuity Contract Issued By: First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, NY 10573 1-800-350-4570 Mailing Address: First Security Benefit Life Insurance and Annuity Company of New York P.O. Box 750497 Topeka, Kansas 66675-0497 1-800-888-2461 This Prospectus describes the EliteDesigns Variable Annuity—a flexible purchase payment deferred variable annuity contract (the “Contract”) offered by First Security Benefit Life Insurance and Annuity Company of New York (the “Company”). The Contract is available for individuals as a non-tax qualified retirement plan. The Contract is also available for individuals in connec­tion with a retirement plan qualified under Section 408 or 408A of the Internal Revenue Code. The Contract is designed to give you flexibility in planning for retirement and other financial goals. You may allocate your Purchase Payments and Contract Value to one or more of the Subaccounts that comprise a separate account of the Company called the Variable Annuity Account A. Each Subaccount invests in a corresponding mutual fund (the “Underlying Fund”). The Underlying Funds currently available under the Contract are: · Direxion Dynamic VP HY Bond · Dreyfus VIF International Value · Federated Fund for U.S. GovernmentSecurities II · Federated High Income Bond II · Fidelity® VIP Contrafund® · Fidelity® VIP Growth Opportunities · Fidelity® VIP Index 500 · Fidelity® VIP Investment-GradeBond · Franklin Small-Mid Cap Growth Securities · Invesco V.I. Capital Appreciation · Invesco V.I. International Growth · Invesco V.I. Mid Cap Core Equity · Neuberger Berman AMTGuardian · Neuberger Berman AMTPartners · Oppenheimer Main Street SmallCapFund®/VA · PIMCO VIT Global Bond (Unhedged) · PIMCO VIT High Yield · PIMCO VIT Low Duration · PIMCO VIT Real Return · PIMCO VIT Total Return · Rydex VT Banking · Rydex VT Basic Materials · Rydex VT Biotechnology · Rydex VT Commodities Strategy · Rydex VT Consumer Products · Rydex VT Dow 2x Strategy · Rydex VT Electronics · Rydex VT Energy · Rydex VT Energy Services · Rydex VT Europe 1.25x Strategy · Rydex VT Financial Services · Rydex VT Government Long Bond 1.2x Strategy · Rydex VT Health Care · Rydex VT Hedged Equity · Rydex VT Internet · Rydex VT Inverse Dow 2x Strategy · Rydex VT Inverse Government Long Bond Strategy · Rydex VT Inverse Mid-Cap Strategy · Rydex VT Inverse NASDAQ-100® Strategy · Rydex VT Inverse Russell 2000® Strategy · Rydex VT Inverse S&P 500 Strategy · Rydex VT Japan 2x Strategy · Rydex VT Leisure · Rydex VT Mid Cap 1.5x Strategy · Rydex VT Multi-Cap Core Equity · Rydex VT NASDAQ-100® · Rydex VT NASDAQ-100® 2x Strategy · Rydex VT Nova The Securities and Exchange Commission has not approved or disapproved these securities or determined if the Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Prospectuses for the Underlying Funds should be carefully read in conjunction with this Prospectus before investing. You may obtain prospectuses for the Underlying Funds by contacting the Company at 1-800-888-2461. The Contract is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The value of your Contract can go up and down and you could lose money. Date: April 4, 2011 Protected by U.S. Patent No. 7,251,623 B1. V7013 32-70131-002010/05/01 · Rydex VT Precious Metals · Rydex VT Real Estate · Rydex VT Retailing · Rydex VT Russell 2000® 1.5x Strategy · Rydex VT Russell 2000® 2x Strategy · Rydex VT S&P 500 2x Strategy · Rydex VT S&P 500 Pure Growth · Rydex VT S&P 500 Pure Value · Rydex VT S&P MidCap 400 Pure Growth · Rydex VT S&P MidCap 400 Pure Value · Rydex VT S&P SmallCap 600 Pure Growth · Rydex VT S&P SmallCap 600 Pure Value · Rydex VT Strengthening Dollar 2x Strategy · Rydex VT Technology · Rydex VT Telecommunications · Rydex VT Transportation · Rydex VT U.S. Government MoneyMarket · Rydex VT Utilities · Rydex VT Weakening Dollar 2x Strategy · Rydex| SGI VT All Cap Value 1 · Rydex| SGI VT All-Asset Aggressive Strategy 1 · Rydex| SGI VT All-Asset Conservative Strategy 1 · Rydex| SGI VT All-Asset Moderate Strategy 1 · Rydex| SGI VT All-Cap Opportunity 1 · Rydex| SGI VT Alternative Strategies Allocation · Rydex| SGI VT CLS AdvisorOne Amerigo 1 · Rydex| SGI VT CLS AdvisorOne Clermont 1 · Rydex| SGI VT CLS AdvisorOne Select Allocation 1 · Rydex| SGI VT Global 1 · Rydex| SGI VT International Opportunity 1 · Rydex| SGI VT Large Cap Value 1 · Rydex| SGI VT Managed Futures Strategy 1 · Rydex| SGI VT Mid Cap Growth 1 · Rydex| SGI VT Mid Cap Value 1 · Rydex| SGI VT Multi-Hedge Strategies 1 · Rydex| SGI VT Small Cap Value 1 · Templeton Developing Markets Securities · Templeton Foreign Securities · Van Kampen LIT Government · Wells Fargo Advantage VT Opportunity 1 Effective May 1, 2010, the SBL Fund and its respective series began being marketed with the name “Rydex| SGI,” although SBL Fund’s legal name did not change. In addition, certain of the Rydex Variable Trust series also began being marketed with the name Rydex| SGI. Amounts that you allocate to the Subaccounts under a Contract will vary based on investment performance of the Subaccounts. No minimum amount of Contract Value is guaranteed. When you are ready to receive annuity payments, the Contract provides several options for annuity payments. See “Annuity Options.” This Prospectus concisely sets forth information about the Contract and the Separate Account that you should know before purchasing the Contract. This Prospectus should be kept for future reference. The “Statement of Additional Information,” dated April 4 , 2011, which has been filed with the Securities and Exchange Commission (“SEC”) contains certain additional information. The Statement of Additional Information, as it may be supple­mented from time to time, is incorporated by reference into this Prospectus and is available at no charge. You may obtain a Statement of Additional Information or a prospectus for any of the Underlying Funds by writing the Company at One Security Benefit Place, Topeka, Kansas 66636 or by calling 1-800-888-24 61. The table of contents of the Statement of Additional Information is set forth on page42 of this Prospectus. The SEC maintains a web site (http://www.sec.gov) that contains the Statement of Additional Information, material incorporated by reference and other information regarding companies that file electronically with the SEC. 2 · Rydex| SGI VT Mid Cap Growth · Rydex| SGI VT Mid Cap Value · Rydex| SGI VT Multi-Hedge Strategies · Rydex| SGI VT Small Cap Value · Templeton Developing Markets Securities · Templeton Foreign Securities · Van Kampen LIT Government · Wells Fargo Advantage VT Opportunity You may allocate your Purchase Payments and Contract Value among the available Subaccounts. Amounts that you allocate to the Subaccounts will increase or decrease in dollar value depending on the investment performance of the Under­lying Fund in which such Subaccount invests. You bear the investment risk for amounts allocated to a Subaccount. Purchase Payments— Your initial Purchase Payment must be at least $50,000. Thereafter, you may choose the amount and frequency of Purchase Payments, except that the minimum subsequent Purchase Payment is $1,000. See “Purchase Payments.” Contract Benefits— You may transfer Contract Value among the Subaccounts, subject to certain restrictions as described in “The Contract.” At any time before the Annuity Start Date, you may surrender a Contract for its Withdrawal Value, and may make partial withdrawals, including systematic with­drawals, from Contract Value. See “Full and Partial Withdrawals” and “Federal Tax Matters” for more infor­mation about withdrawals, including the 10% penalty tax that may be imposed upon full and partial withdrawals (including systematic withdrawals and withdrawals made to pay the fees of your investment adviser ) made prior to the Owner attaining age 59½. The Contract provides for a death benefit upon the death of the Owner prior to the Annuity Start Date. See “Death Benefit” for more information. The Contract provides for several Annuity Options on either a variable basis, a fixed basis, or both. The Company guarantees annuity payments under the fixed Annuity Options. See “Annuity Period.” Return of Premium Death Benefit Rider— Upon your application for the Contract, you may select the Return of Premium Death Benefit rider.The rider is available only at issue. You cannot change or cancel the rider after it is issued. See the detailed description of the rider under “Return of Premium Death Benefit Rider.” The amount of the rider charge is equal to a 0.10%, on an annual basis, of your Contract Value. See “Return of Premium Death BenefitRider Charge.” Because withdrawals will reduce the Return of Premium Death Benefit on a proportional basis, the rider does not guarantee a return of all Purchase Payments if you take a withdrawal Please note that any amount that we may pay or make available under the Return of Premium Death Benefitrider that is in excess of Contract Value is subject to our financial strength and claims-paying ability. Free-Look Right— You may return the Contract within the Free-Look Period, which is generally a ten-day period beginning when you receive the Contract (60 days from the date of receipt if you are purchasing the Contract to replace another life insurance or annuity contract or with the proceeds of another such contract). In this event, the Company will refund to you as of the Valuation Date on which we receive your Contract any Contract Value, plus any charges deducted from such Contract Value. Charges and Deductions— The Company does not deduct a sales load from Purchase Payments before allocating them to your Contract Value, nor does it assess a contingent deferred sales charge (otherwise known as a with­drawal charge) on full or partial withdrawals. Certain charges will be deducted in connection with the Contract, as described below. Mortality and Expense Risk Charge. The Company will deduct a charge for mortality and expense risks assumed by the Company under the Contract. The mortality and expense risk charge is deducted daily and is equal to 0.20%, on an annual basis, of each Subaccount’s average daily net assets. We also deduct a mortality and expense risk charge during the Annuity Period in the amount of 0.30%, on an annual basis. The Company guarantees thatthe charge for mortality and expense risks will not exceed an annual rate of 0.20% (0.30% during the Annuity Period) of each Subaccount’s average daily net assets. See “Mortality and Expense Risk Charge.” Return of Premium Death Benefit Rider Charge. The Company deducts a monthly charge from Contract Value for the Return of Premium Death Benefitrider that may be elected by the Owner. The Company will deduct the monthly rider charge from Contract Value beginning on the Contract Date and ending on the Annuity Start Date. The amount of the rider charge is equal to 0.10%, on an annual basis, of your Contract Value. See “Return of 7 Premium Death Benefit Rider Charge” for more information. Administration Charge. The Company deducts a daily administration charge equal to an annual rate of each Subaccount’s average daily net assets. The charge for each of the Subaccounts currently offered through this prospectus is 0.25% annually, and the Company guarantees that this charge will not increase for these Subaccounts; however, the amount of this charge may be higher for Subaccounts that the Company adds in the future. See “Administration Charge.” Premium Tax Charge. The Company may assess a premium tax charge to reimburse itself for any premium taxes that it incurs with respect to this Contract. If assessed, this charge will usually be deducted on the Annuity Start Date or upon a full or partial withdrawal (including a systematic withdrawal or a withdrawal made to pay the fees of your investment adviser) if a premium tax was incurred by the Company and is not refundable. No premium tax is currently imposed in the State of New York. The Company reserves the right to deduct such taxes when due or any­time thereafter. See “Premium Tax Charge.” ; Other Expenses. Investment advisory fees and operating expenses of each Underlying Fund are paid by the Underlying Fund and are reflected in the net asset value of its shares. The Owner indirectly bears a pro rata portion of such fees and expenses. See the prospectus for each Underlying Fund for more information about Underlying Fund expenses. The Company may charge the Separate Account or the Subaccounts for the federal, state, or local taxes incur­red by the Company that are attributable to the Separate Account or the Subaccounts, or to the operations of the Company with respect to the Contract, or that are attribu­table to payment of premiums or acquisition costs under the Contract. No such charge is currently assessed. See “Tax Status of the Company and the Separate Account” and “Charge for the Company’s Taxes.” Tax-Free Exchanges— You can generally exchange one contract for another in a ”tax-free exchange” under Section 1035 of the Internal Revenue Code. Before making an exchange, you should compare both contracts carefully. Remember that if you exchange another contract for the one described in this Prospectus, you might have to pay a withdrawal charge and tax, including a possible penalty tax, on your old contract, and charges for this Contract may be higher (or lower) and the benefits may be different. You should not exchange another contract for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person tryin g to sell you this Contract (that person will generally earn a commission if you buy this Contract through an exchange or otherwise). If you contemplate such an exchange, you should consult a tax adviser to discuss the potential tax effects of such a transaction. The IRS has also ruled that a partial exchange may also be effected on a tax free basis. However, under certain circumstances, recognition of the gain may be triggered by a distribution from the Contract within one year of the exchange. Please see your tax adviser for further information. Contacting the Company— You should direct allwritten requests, notices, and forms required by the Contract, and any questions or inquiries to First Security Benefit Life Insurance and Annuity Company of New York, P.O. Box 750497, Topeka, Kansas 66675-0497 or by phone by calling 1-800-888-2461. 8 and any of the Underlying Funds. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Whether or not you surrender or annuitize your Contract at the end of the applicable time period $[] $[] $[] $[] 10 compen­sation as an incentive to market the Underlying Funds and to cooperate with their promotional efforts. For details about the compensation payments the Company makes in connection with the sale of the Contract, see “Sale of the Contract.” Total Payments. Currently, the Company and its affiliates, including SDI, receive payments from the Underlying Funds, their advisers, sub-advisers, and distributors, or affiliates thereof, in the form of 12b-1 fees and/or other payments that range in total from 0.25% to a maximum of 0.60% of the average net assets of the Contract (and certain other variable insurance contracts issued or administered by the Company (or its affiliates)) invested in the Underlying Funds. This does not include the arrangements with certain of the investment advisers, sub-advisers, or distributors (or affiliates thereof) of certain of the Underlying Funds in which the payment is not based on the average net assets of the Contract invested in the Underlying Fund. Selection of Underlying Funds.The Company selects the Underlying Funds offered through the Contract based on several criteria, including asset class coverage, the strength of the investment adviser’s (or sub-adviser’s) reputation and tenure, brand recognition, performance, and the capability and qualification of each investment firm. Another factor the Company considers during the selection process is whether the Underlying Fund, its adviser, its sub-adviser, or an affiliate will make payments to the Company or its affiliates, as described above. The Company also considers whether the Underlying Fund’s adviser is one of its affiliates, and whether the Unde rlying Fund, its adviser, sub-adviser, or distributor (or an affiliate) can provide marketing and distribution support for sale of the Contract. The Company reviews each Underlying Fund periodically after it is selected. Upon review, the Company may remove an Underlying Fund or restrict allocation of additional Purchase Payments and/or transfers of Contract Value to an Underlying Fund if it determines the Underlying Fund no longer meets one or more of the criteria and/or if the Underlying Fund has not attracted significant contract owner assets. The Company does not recommend or endorse any particular Underlying Fund, and does not provide investment advice. The Contract General— The Company issues the Contract offered by this Prospectus. It is a flexible purchase payment deferred variable annuity. The Contract is significantly different from a fixed annuity contract in that it is the Owner under a Contract who assumes the risk of invest­ment gain or loss rather than the Company. When you are ready to begin receiving annuity payments, the Contract provides several Annuity Options under which the Company will pay periodic annuity payments on a variable basis, a fixed basis or both, beginning on the Annuity Start Date. The amount that will be available for annuity payments will depend on the investment performance of the Subac­counts to which you have allocate d Purchase Payments. The Contract is available for purchase by an individual as a non-tax qualified retirement plan (“Non-Qualified Plan”). The Contract is also eligible for purchase in connec­tion with certain tax qualified retire­ment plans that meet the requirements of Section408 or 408A of the Internal Revenue Code (“IRA” or “Qualified Contract”). Certain federal tax advantages are currently available to retirement plans that qualify as traditional and Roth individual retirement accounts or annuities, including traditional IRAs established by an employer under a simplified employee pension plan, or a SIMPLE IRA plan, under Section408. Joint Owners are permitted only on a Contract issued pursuant to a Non-Qualified Plan. If you are purchasing the C ontract as an investment vehicle for a Section 408 or 408A IRA, you should consider that the Contract does not provide any additional tax advantages beyond those already available through the IRA. However, the Contract does offer features and benefits in addition to providing tax deferral that other investments may not offer, including death benefit protec­tion for your beneficiaries and annuity options which guarantee income for life. You should consult with your financial professional as to whether the overall benefits and costs of the Contract are appropriate considering your circumstances. Important Information About Your Benefits Under the Contract— The benefits under the Contract are paid by us from our General Account assets and/or your Contract Value held in the Separate Account. It is important that you understand that payment of benefits from the Separate Account is not guaranteed and depends upon certain factors discussed below. Assets in the Separate Account. Your Contract permits you to allocate Purchase Payments and Contract Value to various Subaccounts. You bear all of the investment risk for allocations to the Subaccounts. Your Contract Value in the Subaccounts is part of the assets of the Separate Account. These assets are segregated and cannot be charged with liabilities arising from any other business that we may conduct. Assets in the General Account.Any guarantees under the Contract that exceed your Contract Value (such as those associated with the Return of Premium Death Benefit rider), are paid from our General Account. We issue other types of insurance policies and financial products as well, and we pay our obligations under these products from our assets in the General Account. Any amounts that we are obligated to pay under the Contract from the General Account are subject to our financial strength and claims-paying ability . An insurance company’s financial strength and claims-paying ability may be affected by, among other factors, 18 adverse market developments. Adverse market developments may result in, among other things, realized losses on General Account investments, unrealized losses on such investments (which may or may not result in accounting impairments), increased reserve requirements, and a reduction of capital both absolutely and relative to minimum, regulatory required capital (some of which are cash items and some of which are non-cash items). Adverse market developments are an inherent risk to our, and any insurer’s, General Account. Our Ratings. You will find, at www.security­benefit.com, information on ratings assigned to the Company by third-party rating organizations A.M. BestCompany and Standard & Poor’s. These ratings are opinions of our capacity to meet the obligations of our insurance and annuity contracts based on our financial strength and claims-paying ability . Financial Statements. We encourage both existing and prospective Contract owners to read and understand our financial statements. We prepare our financial statements on both a statutory basis, as required by ourstate regulators who oversee our financial strength and/or claims paying ability, and according to Generally Accepted Accounting Principles (GAAP). Our most recently available audited GAAP financial statements are included in the Statement of Additional Information, which is available at no charge by writing us at our Administrative Office, One Security Benefit Place, Topeka, Kansas 66636, or by calling us at 1-800-888-2461. You also may obtain our most recent quarterly and annual unaudited statutory financial statements, as well as our most recently available annual audited statutory financial statements, by calling us at 1-800-888-2461 or by visiting www.securitybenefit.com. Please note that accounting principles and rules used to prepare statutory financial statements for regulatory filings of life insurance companies differ in certain instances from the principles and rules used to prepare GAAP financial statements, and the resulting differences may be material. Application for a Contract— If you wish to purchase a Contract, you may submit an application and an initial Purchase Payment to the Company, as well as any other form or information that the Company may require. The Company reserves the right to reject an application or Purchase Payment for any reason, subject to the Company’s underwriting standards and guidelines and any applicable state or federal law relating to nondis­crimination. The maximum age of an Owner or Annuitant for which a Contract will be issued is age 90. If there are Joint Owners or Annuitants, the maximum issue age will be determined by reference to the older Owner or Annuitant. Return of Premium Death Benefit— Under this rider, we will pay an enhanced death benefit upon the death of the Owner or any Joint Owner prior to the Annuity Start Date. If the rider is not purchased, the death benefit will be the Contract Value on the Valuation Date we receive due proof of death and instructions regarding payment for each Designated Beneficiary. See the discussion under “Death Benefit.” The rider is only available at issue. You cannot change or cancel the rider after it has been issued.Please note that any amount that we may pay or make available under the Return of Premium Death Benefitrider that is in excess of Contract Value is subject to our financial strength and claims-paying ability. How do you calculate the death benefit? On the Valuation Date we receive due proof of death and instructions regarding payment for each Desig­nated Beneficiary, the death benefit equals the greater of: 1. Contract Value; or 2 . The sum of all Purchase Payments less an adjustment for any with­drawals(including systematic withdrawals and withdrawals made to pay the fees of your investment adviser). In the event of a withdrawal (including a systematic withdrawal or a withdrawal made to pay the fees of your investment adviser ) , we reduce the above amount as last adjusted in the same proportion that the withdrawal reduces Contract Value immediately prior to the withdrawal. This means if you make a withdrawal when your Contract Value is less than your total Purchase Payments, your Return of Premium Death Benefit will be less than your total Purchase Payments. · For example, if you have made Purchase Payments totaling $100,000 and your Contract Value has dropped to $60,000, your death benefit is $100,000 so long as you have not taken any withdrawals.If, however, you take a $10,000 withdrawal, then we will reduce your total Purchase Payments proportionately to equal $83,333 ($100,000 x (1-$10,000 / $60,000), and this will be your death benefit. Note that your death benefit decreased by more than the amount of your withdrawal. See the next question for information on potential reductions in the amount of the death benefit to collect any premium tax due. Will there be any adjustments to the enhanced death benefit? We will reduce the death benefit offered under this rider by any uncollected premium tax. Note:If we do not receive due proof of death and instructions regarding payment for each Desig­nated Beneficiary at our Administrative Office within six monthsof the date of the Owner’s death, the death 19 benefit will be the Contract Value on the Valuation Date we receive due proof of death and instructions regarding payment, less any uncollected premium tax. If the Designated Beneficiary(ies) can show that it was not reasonably possible to furnish due proof of death and instruction regarding payment within 6 months of the date of the Owner’s death and the Designated Beneficiary(ies) furnish such proof of death and instructions as soon as reasonably possible, the Company shall not so reduce the death benefit and shall calculate it as set forth above. Are there age restrictions on purchasing this rider? The Owner and any Joint Owner must be 80 or younger on the Contract Date. See the discussion under “Death Benefit.” Purchase Payments— The minimum initial Purchase Payment for the purchase of a Contract is $50,000. There­after, you may choose the amount and frequency of Purchase Payments, except that the minimum subsequent Purchase Payment is $1,000. The Company may reduce the minimum Purchase Payment requirement under certain circum­stances. The Company will not accept without prior Company approval aggregate Purchase Payments in an amount that exceeds $2,000,000 under any variable annuity contract(s) issued by the Company for which you are an Owner and/or Joint Owner. The Company will apply the initial Purchase Payment not later than the end of the second Valuation Date after the Valuation Date it is received by the Company at its Administrative Offic ; provided that the Purchase Payment is preceded or accompanied by an application that contains sufficient information to establish an account and properly credit such Purchase Payment. The application form will be provided by the Company. If you submit your application and/or initial Purchase Payment to your registered representative, the Company will not begin processing the application and initial Purchase Payment until the Company receives them from your representative’s broker-dealer. If the Company does not receive a complete application, the Company will hold you r Purchase Payment in its General Account and will notify you that it does not have the necessary information to issue a Contract and/or apply the Purchase Payment to your Contract. If you do not provide the necessary infor­mation to the Company within five Valuation Dates after the Valuation Date on which the Company first receives the initial Purchase Payment or if the Company deter­mines it cannot otherwise issue the Contract and/or apply the Purchase Payment to your Contract, the Company will return the initial Purchase Payment to you unless you consent to the Company retaining the Purchase Payment until the application is made complete. The Company will credit subsequent Purchase Payments as of the end of the Valuation Period in which they are received by the Company at its Adminis­trative Office; however, subsequent Purchase Payments received at or after the cut-off time of 3:00 p.m. Central time will be effected at the Accumu­lation Unit value deter­mined on the following Valuation Date. See “Cut-Off Times.” Purchase Payments after the initial Purchase Payment may be made at any time prior to the Annuity Start Date, so long as the Owner is living. Subse­quent Purchase Payments under an IRA may be limited by the terms of the plan and provisions of the Internal Revenue Code. Subsequent Purchase Payments may be paid under an Automatic Investment Program. The initial Purchase Pay ment must be paid before the Automatic Investment Program will be accepted by the Company. If you submit a subsequent Purchase Payment to your registered representative, the Company will notbegin processing the Purchase Payment until the Company receives it from your representative’s broker-dealer. If mandated under applicable law, the Company may be required to reject a Purchase Payment. The Company also may be required to provide additional information about an Owner’s account to government regulators. In addition, the Company may be required to block an Owner’s account and thereby refuse to pay any request for transfers, full or partial withdrawals (including systematic withdrawals and withdrawals made to pay the fees of your investment adviser) , or death benefits until instructions are received from the appro­priate regulator. Allocation of Purchase Payments— In an appli­cation for a Contract, you select the Subaccounts to which Purchase Payments will be allocated. Purchase Payments will be allocated according to your instructions contained in the application or more recent instructions received, if any, except that no Purchase Payment allocation is permitted that would result in less than $25.00 per payment being allocated to any one Subaccount. The allocations may be a whole dollar amount or a whole percentage. Available allocation alternatives include the Subaccounts. You may change the Purchase Payment allocation instructions by submitting a proper written request to the Company’s Administrative Office. A proper change in allocation instructions will be effective upon receipt by the Company at its Administrative Office and will continue in effect until you submit a change in instruc­tions to the Company. You may make changes in your Purchase Payment allocation and changes to an existing Dollar Cost Averaging or Asset Reallocation Option by telephone provided the proper form is completed, signed, and filed at the Company’s Administrative Office. Changes in the allocation of future Purchase Payments have no effect on existing Contract Value. You may, however, transfer Contract Value among the Subaccounts in the manner described in “ Transfers of Contract Value.” 20 Dollar Cost Averaging Option— Prior to the Annuity Start Date, you may dollar cost average your Contract Value by authorizing the Company to make periodic transfers of Contract Value from any one Subaccount to one or more of the other Subaccounts. Dollar cost averaging is a systematic method of investing in which securities are purchased at regular intervals in fixed dollar amounts so that the cost of the securities gets averaged over time and possibly over various market cycles. The option will result in the transfer of Contract Value from one Subaccount to one or more of the other Subaccounts. Amounts transferred under this option will be credited at the price of the Subaccount as of t he end of the Valuation Dates on which the transfers are effected. Since the price of a Subaccount’s Accumulation Units will vary, the amounts transferred to a Subaccount will result in the crediting of a greater number of units when the price is low and a lesser number of units when the price is high. Similarly, the amounts transferred from a Subac­count will result in a debiting of a greater number of units when the price is low and a lesser number of units when the price is high. Dollar cost averaging does not guarantee profits, nor does it assure that you will not have losses. A Dollar Cost Averaging form is available upon request. On the form, you must designate whether Contract Value is to be transferred on the basis of a specific dollar amount, a fixed period or earnings only, the Subaccount or Subaccounts to and from which the transfers will be made, the desired frequency of the transfers, which may be on a monthly, quarterly, semiannual or annual basis, and the length of time during which the transfers shall continue or the total amount to be transferred over time. The minimum amount that may be transferred to any one Subaccount is $25.00. The Company does not require that transfers be continued over any minimum period of time, although typically dollar cost averaging would extend over a period of at least one year. After the Company has received a Dollar Cost Averaging Request in proper form at its Administrative Office, the Company will transfer Contract Value in the amounts you designate from the Subaccount from which transfers are to be made to the Subaccount or Subac­counts you have chosen. The Company will effect each transfer on the date you specify or if no date is specified, on the monthly, quarterly, semiannual or annual anniver­sary, whichever corresponds to the period selected, of the date of receipt at the Admin­istrative Office of a Dollar Cost Averaging Request in proper form. Transfers will be made until the total amount elected has been transferred, or until Contract Value in the Subaccount from which transfers are made has been depleted. Amounts periodically transferred under this option are not included in the six transfers per Contract Year that generally are allowed as discussed under “Transfers of Contract Value.” You may make changes to the option by writing to the Company’s Administrative Office or by telephone provided the proper form is completed, signed, and filed at the Company’s Administrative Office. You may instruct the Company at any time to terminate the option by written request to the Company’s Administrative Office. In that event, the Contract Value in the Subaccount from which transfers were being made that has not been transferred will remain in that Subaccount unless you instruct us otherwise. If you wish to continue transferring on a dollar cost averaging basis after the expiration of the applicable period, the total amount elected has been transferred, or the Subaccount has been depleted, or after the Dollar Cost Averaging Option has been canceled, a new Dollar Co st Averaging Request must be completed and sent to the Administrative Office. The Company requires that you wait at least a month if transfers were made on a monthly basis, a quarter if transfers were made on a quarterly basis, six months if transfers were made on a semiannual basis or one year if transfers were made on an annual basis, before rein­stating Dollar Cost Averaging after it has been terminated for any reason. The Company may discontinue, modify, or suspend the Dollar Cost Averaging Option at any time. The Company does not currently charge a fee for this option. If you elect the Dollar Cost Averaging Option, you also may elect the Asset Reallocation Option. Asset Reallocation Option— Prior to the Annuity Start Date, you may authorize the Company to automa­tically transfer Contract Value on a monthly, quarterly, semiannual or annual basis to maintain a particular percentage allocation among the Subaccounts. The Contract Value allocated to each Subaccount will grow or decline in value at different rates during the selected period, and Asset Reallocation automatically reallocates the Contract Value in the Subaccounts to the allocation you selected on a monthly, quarterly, semiannual or annual basis, as you select. Asset Reallo­cation is intended to transfer Contract Value from those Subaccounts that have increased in value to tho se Subaccounts that have declined in value. Over time, this method of investing may help you buy low and sell high. This investment method does not guarantee profits, nor does it assure that you will not have losses. To elect this option an Asset Reallocation Request in proper form must be received by the Company at its Administrative Office. An Asset Reallocation form is available upon request. On the form, you must indicate the applicable Subaccounts, the appli­cable time period and the percentage of Contract Value to be allocated to each Subaccount. Upon receipt of the Asset Reallocation Request, the Company will effect a transfer among the Subaccounts based upon the percentages that you selected. Thereafter, the Company will transfer Contract Value to maintain that allocation on each monthly, quar­terly, semiannual 21 or annual anniversary, as applicable, of the date of the Company’s receipt of the Asset Reallocation Request in proper form. The amounts trans­ferred will be credited at the price of the Subaccount as of the end of the Valuation Date on which the transfer is effected. Amounts periodi­cally transferred under this option are not included in the six transfers per Contract Year that generally are allowed as discussed under “Transfers of Contract Value.” You may make changes to the option by writing to the Company’s Administrative Office or by telephone provided the proper form is completed, signed, and filed at the Company’s Administrative Office. You may instruct the Company at any time to termi­nate this option by written request to the Company’s Administrative Office. In that event, the Contract Value in the Subaccounts that has not been transferred will remain in those Subaccounts regardless of the percentage allocation unless you instruct us otherwise. If you wish to continue Asset Reallocation after it has been canceled, a new Asset Reallocation form must be completed and sent to the Company’s Adminis­trative Office. The Company may discontinue, modify, or suspend, and reserves the right to charge a fee for the Asset Reallocation Option at any time. The Company does not currently charge a fee for this option. If you elect the Asset Reallocation Option, you also may elect the Dollar Cost Averaging Option. Transfers of Contract Value— You may transfer Contract Value among the Subaccounts upon proper written request to the Company’s Administrative Office both before and after the Annuity Start Date. You may make transfers (other than transfers pursuant to the Dollar Cost Averaging and Asset Reallocation Options) by telephone if the Electronic Transfer Privilege section of the application or the proper form has been completed, signed and filed at the Company’s Administrative Office. The minimum transfer amount is $500, or the amount remaining in a given Subaccount. The minimum transfer amount does not apply to transfers under the Dollar Cost Averaging or Asset Reallocation Options. The Company generally effects transfers between Subaccounts at their respective Accumulation Unit values as of the close of the Valuation Period during which the transfer request is received; however, transfer requests received at or after the cut-off time of 2:00p.m. Central time on any Valuation Date will be effected at the Accumulation Unit value deter­mined on the following Valuation Date. See “Cut-Off Times.” The Company reserves the right to limit the number of transfers to 14 in a Contract Year, although the Company does not limit the frequency of transfers with regard to the Rydex| SGI VT CLS AdvisorOne Amerigo, Rydex| SGI VT CLS AdvisorOne Select Allocation, Rydex| SGI VT CLS AdvisorOne Clermont or other Rydex| SGI or Rydex Subaccounts (excluding certain Rydex Subaccounts), which are designed for frequent transfers. The Company will so limit your transfers if we determine that you are engaging in a pattern of transfers that is dis­ruptive to the Under­lying Funds or potentially disadvan­tageous toother Owners with Contract Value allocated to the applicable Subaccount(s) and we believe that suspension of your electronic transfer privileges, as disc ussed below, does not adequately address your transfer activity. The Company does not assess a transfer fee on transfers. Frequent Transfer Restrictions. The Contract is not designed for organizations or individuals engaging in a market timing strategy, or making programmed transfers, frequent transfers or transfers that are large in relation to the total assets of the Underlying Fund. These kinds of strategies and transfer activities may disrupt portfolio management of the Underlying Funds in which the Subaccounts invest (such as requiring the Underlying Fund to maintain a high level of cash or causing the Underlying Fund to liquidate investments prematurely to pay withdrawals), hurt Underlying Fund performance, and drive Underlying Fund expenses (such as brokerage and administrative expenses) higher. In addition, because other insurance companies and/or retirement plans may invest in the Underlying Funds, the risk exists that the Underlying Funds may suffer harm from programmed, frequent, or large transfers among subaccounts of variable contracts issued by other insurance companies or among investment options available to retirement plan partici­pants. These risks and costs are borne by all shareholders of the affected Underlying Fund, Owners with Contract Value allocated to the corresponding Subaccount (as well as their Designated Beneficiaries and Annuitants)and long-term investors who do not generate these costs. The Company has in place policies and procedures designed to restrict transfers if we determine that you are engaging in a pattern of transfers that is disruptive to the Underlying Funds or potentially disadvantageous to other Owners with Contract Value allocated to the applicable Subaccount (regardless of the number of previous transfers the Owner has made during the Contract Year). In making this determination, we monitor transfers among the Subaccounts and consider, among other things, the following factors: · the total dollar amount being transferred; · the number of transfers you made within the previous 12 months; · transfers to and from (or from and to) the same Subaccount; · whether your transfers appear to follow a pattern designed to take advantage of short-term market fluctuations; and · whether your transfers appear to be part of a group of transfers made by a third party on behalf of the individual Owners in the group. If the Company determines that your transfer patterns among the Subaccounts are disruptive to the Underlying 22 insurance companies and/or retirement plans that may also invest in the Underlying Funds, some Owners may be treated differently than others. Consequently, there is a risk that some Owners may be able to engage in market timing while others suffer the adverse effects of such trading activities. Contract Value— The Contract Value is the sum of the amounts under the Contract held in each Subaccount as of any Valuation Date. On each Valuation Date, the amount of Contract Value allocated to any particular Subaccount will be adjusted to reflect the investment experience of that Subaccount. See “Determination of Contract Value.” Contract Value is not guaranteed by the Company. You bear the entire investment risk relating to the invest­ment performance of Contract Value allocated to the Subaccounts. Determination of Contract Value— Your Contract Value will vary to a degree that depends upon several factors, including · Investment performance of the Subaccounts to which you have allocated Contract Value, · Payment of Purchase Payments, · Full and partial withdrawals (including systematic withdrawals and withdrawals made to pay the fees of your investment adviser) , and · Charges assessed in connection with the Contract, including charges for the Return of Premium Death Benefit rider, if selected. The amounts allocated to a Subaccount will be invested in shares of the corresponding Underlying Fund. The investment performance of each Subaccount will reflect increases or decreases in the net asset value per share of the corresponding Underlying Fund and any dividends or distributions declared by the Underlying Fund. Any dividends or distributions from any Underlying Fund will be automatically reinvested in shares of the same Underlying Fund, unless the Company, on behalf of the Separate Account, elects otherwise. Assets in the Subaccounts are divided into Accumu­lation Units, which are accounting units of measure used to calculate the value of an Owner’s interest in a Subaccount. When you allocate Purchase Payments to a Subaccount, your Contract is credited with Accumulation Units. The number of Accumulation Units to be credited is determined by dividing the dollar amount, allocated to the particular Subaccount by the price for the Subaccount’s Accumu­lation Units as of the end of the Valuation Period in which the Purchase Payment is credited. In addition to Purchase Payments, other transactions such as full or partial withdrawals (including systematic withdrawals and withdrawals made to pay the fees of your investment adviser ) , transfers, and assess­ment of certain charges against the Contract affect the number of Accumulation Units credited to a Contract. The number of units credited or debited in connection with any such transaction is determined by dividing the dollar amount of such transaction by the price of the Accumulation Unit of the affected Subaccount next determined after receipt of the transaction. The price of each Subaccount is determined on each Valuation Date as of the close of the New York Stock Exchange, normally 3:00p.m. Central time. Transactions (other th an transfer requests) received at or after 3:00 p.m. Central time on any Valuation Date will be effected at the Accumu­lation Unit value deter­mined on the following Valuation Date. See “Purchase Payments” and “Full and Partial Withdrawals.” Requests to transfer Contract Value received at or after the cut-off time of 2:00p.m. Central time on any Valuation Date will be effected at the Accumulation Unit value determined on the following Valuation Date. See “Cut-Off Times.” The price of each Subaccount may be determined earlier if trading on the New York Stock Exchange is restricted or as permitted by the SEC. The number of Accumulation Units credited to a Contract shall not be changed by any subsequent change in the value of an Accumulation Unit, but the dollar value of an Accumulation Unit may vary from Valuation Date to Valuation Date depending upon the investment experience of the Subaccount and charges against the Subaccount. The price of each Subaccount’s units initially was $10. The price of a Subaccount on any Valuation Date takes into account the following: (1)the investment performance of the Subaccount, which is based upon the investment performance of the corresponding Underlying Fund, (2)any dividends or distributions paid by the corre­sponding Underlying Fund, (3)the charges, if any, that may be assessed by the Company for taxes attributable to the operation of the Subaccount, (4)the mortality and expense risk charge under the Contract of 0.20% annually, and (5)the administration charge under the Contract. The mortality and expense risk charge of 0.20% and the administration charge of 0.25%, are factored into the Accumulation Unit value or “price” of each Subaccount on each Valuation Date. The Company deducts the charge for the Return of Premium Death Benefitrider (the “Excess Charge”) on a monthly basis. Each Subac­count declares a monthly dividend and the Company deducts the Excess Charge from this monthly dividend upon its reinvestment in the Subac­count. The Excess Charge is apercentage of your Contract Value allocated to the Subaccount as of the reinvestment date. The monthly dividend is paid only for the purpose of collecting the Excess Charge. Assuming that you owe a 25 charge above the mortality and expense risk charge and the adminis­tration charge, your Contract Value will be reduced in the amount of your Excess Charge upon reinvestment of the Subaccount’s monthly dividend. The Company deducts the Excess Charge only upon reinvest­ment of the monthly dividend and does not assess an Excess Charge upon a full or partial withdrawal from the Contract. The Company reserves the right to compute and deduct the Excess Charge from each Subaccount on each Valuation Date. See the Statement of Additional Infor­mation for a more detailed discussion of how the Excess Charge is deducted. Cut-Off Times— Any written, electronic, or telephonic transactions involving your Contract, other than requests to transfer Contract Value among the Subaccounts, must be received by us prior to any announced closing of the New York Stock Exchange to be processed on the current Valuation Date. The New York Stock Exchange normally closes at 3:00 p.m. Central time, so financial transactions (other than transfers) must be received by 3:00 p.m. Central time (the “cut-off time”). Financial transactions (other than transfers) received at or after 3:00 p.m. Central time will be processed on the following Valuation Date. Financial transactions include full and partial withdrawal s (including systematic withdrawals and withdrawals made to pay the fees of your investment adviser ) , death benefit payments, and Purchase Payments. Any request to transfer Contract Value among the Subaccounts, including those submitted by telephone, must be received by us no later than one hour prior to any announced closing of the New York Stock Exchange to be processed on the current Valuation Date. This means transfer requests must normally be received by 2:00p.m. Central time. Transfer requests received at or after the applicable cut-off time will be processed on the following Valuation Date. The Company may extend the cut-off time to 25 minutes prior to any announced closing (generally 2:35p.m. Central time) for transfers submitted electroni­cally through the Company’s Internet web site. Internet functionality is available only to Owners who have authorized their financial represen­tatives to make finan cial transactions on their behalf. Full and Partial Withdrawals— An Owner may make a partial withdrawal of Contract Value, or surrender the Contract for its Withdrawal Value. A full or partial withdrawal, including a systematic withdrawal or a withdrawal made to pay the fees of your investment adviser , may be taken from Contract Value at any time while the Owner is living and before the Annuity Start Date, subject to limitations under the applicable IRA and applicable law. Withdrawals (other than systematic withdrawals or withdrawals made to pay the fees of your investment adviser ) after the Annuity Start Date are permitted only under Annuity Option5 (and only if the Owner has elect ed variable annuity payments under Option5). See “Annuity Period” for a discussion of withdrawals after the Annuity Start Date. A full or partial withdrawal request will be effective as of the end of the Valuation Period that a proper Withdrawal Request form is received by the Company at its Administrative Office; however, if a With­drawal Request form is received on a Valuation Date at or after 3:00p.m. Central time, the withdrawal will be effected at the Accumulation Unit value determined on the following Valuation Date. See “Cut-Off Times.” A proper written request must include the written consent of any effective assignee or irrevocable Beneficiary, if applicable. The proceeds received upon a full withdrawal will be the Contract’s Withdrawal Value. The Withdrawal Value is equal to the Contract Value as of the end of the Valuation Period during which a proper Withdrawal Request form is received by the Company at its Adminis­trative Office, less any uncollected premium taxes to reimburse the Company for any tax on premiums on a Contract that may be imposed by various states and municipalities. See “Premium Tax Charge.” The Withdrawal Value during the Annuity Period for variable annuity payments (or a combination of variable and fixed annuity payments) under Option5 is the present value of future annuity payments commuted at the assumed interest rate, less any uncollected premium taxes. The Company requires the signature of all Owners on any request for withdrawal. The Company also requires aguarantee of all such signatures to effect the transfer or exchange of all of the Contract or any part of the Contract in excess of $25,000 for another investment. The signature guarantee must be provided by an eligible guarantor, such as a bank, broker, credit union, national securities exchange or savings association. Notarization is not an acceptable form of signature guarantee. The Company further requires that any request to transfer or exchange all or part of the Contract for another investment be made upon a transfer form provided by the Company which is available upon request. A partial withdrawal may be requested for a specified percentage or dollar amount of Contract Value. Each partial withdrawal must be at least $500 except systematic with­drawals discussed below and withdrawals made to pay the fees of your investment adviser . A request for a partial withdrawal (including systematic withdrawals and withdrawals made to pay the fees of your investment adviser ) will result in a payment by the Company of the amount specified in the partial withdrawal request less any premium tax charge. Alterna­tively, you may request that any premium tax charge be deducted from your remaining Contract Value, provided there is sufficient Contract Value available. Upon payment, your Contract Value will be reduced by an amount equal to the paym ent, or if you requested that any charges be 26 deducted from your remaining Contract Value, your Contract Value also will be reduced by the amount of any premium tax charge. See “Premium Tax Charge.” If a partial withdrawal (other than a systematic withdrawal or a withdrawal made to pay the fees of your investment adviser ) is requested after the first Contract Year that would leave the Withdrawal Value in the Contract less than $2,000 and no Purchase Payments have been paid for three years, the Company reserves the right to terminate the Contract and pay the Contract Value in one sum to the Owner. However, the Company will first notify the Owner that the Contract is subject to termination, and will only terminate the Contract if, after 90 days following the date of the notice, the Owner has not made any Purchase Payments to increase the Withdrawal Value to $2,000. The Company will deduct the amount of a partial withdrawal from the Contract Value in the Subaccounts, according to the Owner’s instructions to the Company. If you do not specify the allocation, the Company will deduct the withdrawal in the same proportion that Contract Value is allocated among the Subaccounts. A full or partial withdrawal, including a systematic withdrawal or a withdrawal made to pay the fees of your investment adviser , may result in receipt of taxable income to the Owner and, if made prior to the Owner attaining age 59½, may be subject to a 10% penalty tax. For more information, see “Restrictions on Withdrawals from Qualified Contracts.” The tax consequences of a withdrawal under the Contract should be carefully considered. See “Federal Tax Matters.” Systematic Withdrawals— The Company currently offers a feature under which you may select systematic withdrawals. Under this feature, an Owner may elect to receive systematic withdrawals while the Owner is living and before the Annuity Start Date by sending a properly completed Scheduled Systematic Withdrawal form to the Company at its Administrative Office. This option may be elected at any time. An Owner may desig­nate the systematic withdrawal amount as a percentage of Contract Value allocated to the Subaccounts, as a fixed period, as level payments, as a specified dollar amount, as all earnings in the Contract, or based upon the life expec­tancy of the Owner or the Owner a nd a beneficiary. An Owner also may designate the desired frequency of the systematic withdrawals, which may be monthly, quarterly, semiannually or annually. The Owner may stop or modify systematic withdrawals upon proper written request received by the Company at its Administrative Office at least 30 days in advance of the requested date of termi­nation or modification. A proper request must include the written consent of any effective assignee or irrevocable beneficiary, if applicable. Each systematic withdrawal must be at least $100. Upon payment, your Contract Value will be reduced by an amount equal to the payment proceeds plus any premium tax. If an Owner is enrolled in the Dollar Cost Averaging or Asset Reallocation Options, the Owner may not elect to receive systematic withdrawals from any Subaccount that is part of the Dollar Cost Averaging or Asset Reallocation Options. In no event will the amount of a systematic with­drawal exceed the Contract Value less any uncollected premium taxes (the “Withdrawal Value”). The Contract will automatically terminate if a systematic withdrawal causes the Contract’s Withdrawal Value to equal zero. The Company will effect each systematic withdrawal as of the end of the Valuation Period during which the withdrawal is scheduled. The deduction caused by the systematic withdrawal will be allocated to your Contract Value in the Subaccounts, as you have directed. If you do not specify the allocation, the Company will deduct the systematic withdrawal in the same proportion that Contract Value is allocated among the Subaccounts. The Company may, at any time, discontinue, modify, suspend or charge a fee for systematic withdrawals. You should consider carefully the tax conse­quences of a systematic withdrawal, including the 10% penalty tax which may be imposed on withdrawals made prior to the Owner attaining age 59½. See “Restrictions on Withdrawals from Qualified Contracts” and “Federal Tax Matters.” Free-Look Right— You may return a Contract within the Free-Look Period, which is generally a ten-day period beginning when you receive the Contract (60 days from the date of receipt if you are purchasing the Contact to replace another life insurance or annuity contract or with the proceeds of another such contract). Purchase Payments received during the Free-Look period will be allocated according to your instructions contained in the application or more recent instructions, if any. If you return your Contract during the Free-Look Period, the Company will then deem void the returned Contract and will refund to you Contract Value based upon the value of Accumulation Units next determined after we receive your Contract, plus any charges deducted from such Contract Value. Death Benefit— You should consider the following provisions carefully when choosing the Designated Beneficiary, Annuitant, any Joint Annuitant, and any Joint Owner, as well as before changing any of these parties. Naming different persons as Owner(s), Annuitant(s) and Designated Beneficiary(ies) can have important impacts on whether the death benefit is paid, and on who would receive it. If an Owner dies prior to the Annuity Start Date while this Contract is in force, the Company will calculate the death benefit proceeds payable to the Designated Beneficiary as of the Valuation Date the Company 27 receives due proof of the Owner’s death and instructions regarding payment to the Designated Beneficiary. If there are Joint Owners, the death benefit proceeds will be calculated upon receipt of due proof of death of either Owner and instructions regarding payment. If the surviving spouse of the deceased Owner is the sole Designated Beneficiary, such spouse may elect to continue the Contract in force, subject to certain limitations. See “Distribution Requirements.” If any Owner is not a natural person, the death benefit proceeds will be payable upon receipt of due proof of death of the Annuitant prior to the Annuity Start Date and instructions regarding payment. If the death of an Owner occurs on or after the Annuity Start Date, any death benefit will be determined according to the terms of the Annuity Option. See “Annuity Options.” The death benefit proceeds will be the death benefit reduced by any uncol­lected premium tax. If an Owner dies (or the Annuitant dies, if any Owner is not a natural person) prior to the Annuity Start Date while this Contract is in force, the amount of the death benefit will be the Contract Value on the Valuation Date due proof of death and instructions regarding payment are received by the Company. If you purchased the Return of Premium Death Benefit rider, your death benefit will be determined in accordance with the terms of the rider. Please note that, under the rider, if we do not receive due proof of death and instructions regarding payment for each Desig­nated Beneficiary at our Administrative Office within six months of the date of the Owner’s death, the death benefit will be the Contract Value on the Valuation Date we receive due proof of death and instructions regarding payment. See the discussion of the Return of Premium Death Benefit. Your death benefit proceeds under the rider will be the death ben efit reduced by any uncollected premium tax. The death benefit proceeds will be paid to the Designated Beneficiary in a single sum or under one ofthe Annuity Options, as elected by the Designated Beneficiary. However, if the Owner has completed a restricted beneficiary designation form, the death benefit proceeds will be paid to the Designated Beneficiary in the manner specified on the form. If the Designated Beneficiary is to receive annuity payments under an Annuity Option, there may be limits under appli­cable law on the amount and duration of payments that the Beneficiary may receive, and require­ments respecting timing of payments. A tax adviser should be consulted in considering Annuity Options. See “Federal Tax Matters” and “Distribution Requirements” for a discussion of the tax consequen ces in the event of death. Distribution Requirements— For Contracts issued in connection with a Non-Qualified Plan, if the surviving spouse of the deceased Owner is the sole Designated Beneficiary, such spouse may elect to continue this Contract in force until the earliest of the spouse’s death or the Annuity Start Date or receive the death benefit proceeds. If the surviving spouse elects to continue the Contract, no death benefit will be paid and Contract Value will not be adjusted to reflect the amount of any death benefit; provided, however, that the Designated Beneficiary will be entitled to receive the death benefit proceeds in accordance with the terms of the Contract upon the death of the survivin g spouse. The right of a spouse to continue the Contract, and all Contract provisions relating to spousal continuation, are available only to a person who meets the definition of “spouse” under Federal law. The Federal Defense of Marriage Act currently does not recognize same-sex marriages or civil unions, even those which are permitted under individual state laws. Therefore the spousal continu­ation provisions of the Contract will not be available to such partners or same sex marriage spouses. Consult a tax advisor for more information on this subject. For any Designated Beneficiary other than a surviving spouse, only those options may be chosen that provide for complete distribution of such Owner’s interest in the Contract within five years of the death of the Owner. If the Designated Beneficiary is a natural person, that person alternatively can elect to begin receiving annuity payments within one year of the Owner’s death over a period not extending beyond his or her life or life expec­tancy. If the Owner of the Contract is not a natural person, these distribution rules are applicable upon the death of or a change in the primary Annuitant. For Contracts issued in connection with a Qualified Contract, the terms of the particular Qualified Contract and the Internal Revenue Code should be reviewed with respect to limitations or restrictions on distributions following the death of the Owner or Annuitant. Because the rules applicable to Qualified Contracts are extremely complex, a competent tax adviser should be consulted. Death of the Annuitant— If the Annuitant dies prior to the Annuity Start Date, and the Owner is a natural person and is not the Annuitant, no death benefit proceeds will be payable under the Contract. The Owner may name a new Annuitant within 30 days of the Annuitant’s death. If a new Annuitant is not named, the Company will designate the Owner as Annuitant. On the death of the Annuitant after the Annuity Start Date, any guaranteed payments remaining unpaid will continue to be paid to the Designated Beneficiary pursuant to the Annuity Option in force at the date of death. Charges and Deductions The Company does not deduct a sales load from Purchase Payments before allocating them to your Contract Value, nor does it assess a contingent deferred sales charge (otherwise known as a with­drawal charge) 28 on full or partial withdrawals. Certain charges will be deducted in connection with the Contract, as described below. Mortality and Expense Risk Charge— The Company will deduct a charge for mortality and expense risks assumed by the Company under the Contract. The mortality and expense risk charge is deducted daily and is equal to 0.20%, on an annual basis, of each Subaccount’s average daily net assets. We also deduct a mortality and expense risk charge during the Annuity Period in the amount of 0.30%, on an annual basis. The mortality and expense risk charge is intended to com­pensate the Company for certain mortality and expense risks the Company assumes in offering and administering the Contract and in operating the Subaccounts. The Company guarantees that the charge for mortality and expense risks will not exceed an annual rate of 0.20% (0.30% during the Annuity Period) of each Subaccount’s average daily net assets. The expense risk is the risk that the Company’s actual expenses in issuing and administering the Contract and operating the Subaccounts will be more than the charges assessed for such expenses. The mortality risk borne by the Company is the risk that Annuitants, as a group, will live longer than the Company’s actuarial tables predict. In this event, the Company guarantees that annuity payments will not be affected by a change in mortality experience that results in the payment of greater annuity income than assumed under the Annuity Options in the Contract. The Company also assumes a mortality risk in connection with the death benefit under the Contract. The Company may ultimately realize a profit from this charge to the extent it is not needed to cover mortality and administrative expenses, but the Company may realize a loss to the extent the charge is not sufficient. The Company may use any profit derived from this charge for any lawful purpose, including distribution expenses. See “Determi­nation of Contract Value” for more information about how the Company deducts the mortality and expense risk charge. Administration Charge— The Company deducts a daily administration charge equal to an annual rate of each Subaccount’s average daily net assets. The charge for each of the Subaccounts currently offered through this prospectus is 0.25%, and the Company guarantees that this charge will not increase for these Subaccounts; however, the amount of this charge may be higher for Subaccounts that the Company adds in the future. The purpose of this charge is to compen­sate the Company for the expenses associated with adminis­tration of the Contract and operation of the Subaccounts. Premium Tax Charge— Various states and munici­palities impose a tax on premiums on annuity contracts received by insurance companies. Whether or not a premium tax is imposed will depend upon, among other things, the Owner’s state of residence, the Annuitant’s state of residence, and the insurance tax laws and the Company’s status in a particular state. The Company may assess a premium tax charge to reimburse itself forpremium taxes that it incurs in connection with a Contract. If assessed, the Company will deduct this charge when due, typically upon the Annuity Start Date or payment of a Purchase Payment. The Company may deduct premium tax upon a full or partial with drawal (including a systematic withdrawal or a withdrawal made to pay the fees of your investment adviser) if a premium tax has been incurred and is not refundable. No premium tax is currently imposed in the State of New York. The Company reserves the right to deduct premium taxes when due or any time thereafter. Other Charges— The Company may charge the Separate Account or the Subaccounts for the federal, state, or local taxes incurred by the Company that are attributable to the Separate Account or the Subaccounts, or to the operations of the Company with respect to the Contract, or that are attributable to payment of premiums or acquisition costs under the Contract. No such charge is currently assessed. See “Tax Status of the Company and the Separate Account” and “Charge for the Company’s Taxes.” Variations in Charges— The Company may reduce or waive the amount of certain charges for a Contract where the expenses associated with the sale of the Contract or the adminis­trative and maintenance costs associated with the Contract are reduced for reasons such as the amount of the initial Purchase Payment or projected Purchase Payments or the Contract is sold in connection with a group or sponsored arrangement. Return of Premium Death Benefit Rider Charge— In addition to the charges and deductions discussed above, you may purchase the Return of Premium Death Benefitrider under the Contract. The Company makes the rider available only at issue. The Company deducts a monthly charge from Contract Value for the Return of Premium Death Benefit rider. The Company will deduct the monthly rider charge from Contract Value beginning on the Contract Date and ending on the Annuity Start Date. Thus, the Company may deduct the rider charge during periods where no benefits are provided or payable. The amount of the rider charge is equal to 0.10%, on an annual basis, of your Contract Value. 29 Underlying Fund Expenses— Each Subaccount of the Separate Account purchases shares at the net asset value of the corresponding Underlying Fund. Each Underlying Fund’s net asset value reflects the investment advisory fee and other expenses that are deducted from the assets of the Underlying Fund. These fees and expenses are not deducted from the Subaccounts, but are paid from the assets of the corresponding Underlying Fund. As a result, the Owner indirectly bears a pro rata portion of such fees and expenses. The advisory fees and other expenses, if any, which are more fully described in each Underlying Fund’s prospectus, are not specified or fixed under the terms of the Contract , and may vary from year to year. Annuity Period General— You select the Annuity Start Date at the time of application. The Annuity Start Date may not be prior to the first Contract Anniversary and may not be deferred beyond the Annuitant’s 90th birthday, although the terms of a Qualified Contract and the laws of certain states may require that you start annuity payments at an earlier age. If you do not select an Annuity Start Date, the Annuity Start Date will be the later of the Annuitant’s 70th birthday or the tenth annual Contract Anniversary. If you do not select an Annuity Option, annuity payments will not begin until you make a selection, which may be after the Annuity Start Date. See “Selection of an Option.” If there are J oint Annuitants, the birthdate of the older Annuitant will be used to determine the latest Annuity Start Date. On the Annuity Start Date, the proceeds under the Contract will be applied to provide an Annuity under one of the options described below. Each option is available in two forms—either as a variable Annuity for use with the Subaccounts or as a fixed Annuity. A combination variable and fixed Annuity is also available. Variable annuity payments will fluctuate with the investment performance of the applicable Subaccounts while fixed annuity payments will not. The proceeds under the Contract will be equal to your Contract Value as of the Annuity Start Date, reduced by any applicable premium taxes. The Contract provides for six Annuity Options. The Company may make other Annuity Options avail­able upon request. Annuity payments are based upon annuity rates that vary with the Annuity Option selected. In the case of Options1 through 4 and 6, the annuity rates will vary based on the age and sex of the Annuitant, except that unisex rates are available where required by law. The annuity rates reflect the Annuitant’s life expectancy based upon the Annuitant’s age as of the Annuity Start Date and the Annuitant’s gender, unless unisex rates apply. The annuity rates are based upon the 1983(a) mortality table with mortality improvement under projection scale G and are adjusted to reflect an assumed interest rate of 3.5%, compounded annually. Annuity Options1 through 4 and 6 provide for payments to be made during the lifetime of the Annuitant. Annuity payments under such options cease in the event of the Annuitant’s death, unless the option provides for a guaranteed minimum number of payments, for example a life income with guaranteed payments of 5, 10, 15 or 20 years. The level of annuity payments will be greater for shorter guaranteed periods and less for longer guaranteed periods. Similarly, payments will be greater for life annuities than for joint and survivor annuities, because payments for life annuities are expected to be made for a shorter period. You may elect to receive annuity payments on a monthly, quarterly, semiannual, or annual basis ( note that less frequent payments will result in a larger payment amount, assuming the same amount is applied to purchase the annuity) , although no payments will be made for less than $20. If the Company refuses to make payments of less than $20, the Company reserves the right to permit surrender of the Contract in lieu of making such payments. You may designate or change an Annuity Start Date, Annuity Option, or Annuitant, provided proper written notice is received by the Company at its Administrative Office at least 30 days prior to the Annuity Start Date set forth in the Contract. The date selected as the new Annuity Start Date must be at least 30 days after the date written notice requesting a change of Annuity Start Date is received at the Company’s Administrative Office. Once annuity payments have commencedunder Annuity Options 1 through 4 and 6, an Annuitant or Owner cannot change the Annuity Option and cannot make partial withdrawals or surrender his or her annuity for the Withdrawal Value. An Owner also cannot change the Annuity Option or make partial withdrawals or surrender his or her annuity for the Withdrawal Value if he or she has elected fixed annuity payments under Option5. If an Owner has elected variable annuity payments or a combination of variable and fixed annuity payments under Option5, an Owner may elect to withdraw the present value of future annuity payments, commuted at the assumed interest rate, subject to a reduction for any uncollected premium tax. However, the Owner cannot take systematic withdrawals or make withdrawals to pay the fees of an investment adviser. If the Owner elects a partial withdrawal under Option 5, future variable annuity payments will be reduced as a result of such withdrawal. The Company will make payment in the amount of the partial with­drawal requested and will reduce the amount of future annuity payments by a 30 or any later change shown in the Company’s records. The Primary Beneficiary will receive the death benefit of the Contract only if he or she is alive on the date of death of both the Owner and any Joint Owner prior to the Annuity Start Date. Because the death benefit of the Contract goes to the first person on the above list who is alive on the date of death of any Owner, careful consid­eration should be given to the manner in which the Contract is registered, as well as the designation of the Primary Beneficiary. The Owner may change the Primary Bene­ficiary at any time while the Contract is in force by written request on forms provided by the Company and received by the Company at its Administrative Office. The change will not be binding on the Company until i t is received and recorded at its Administrative Office. The change will be effective as of the date this form is signed subject to any payments made or other actions taken by the Company before the change is received and recorded. A Secondary Beneficiary may be designated. The Owner may designate a permanent Beneficiary whose rights under the Contract cannot be changed without his or her consent. Reference should be made to the terms of a particular Qualified Contract and any applicable law for any restrictions or limitations on the designation of a Beneficiary. Many Qualified Contracts do not allow the designation of any primary beneficiary except a spouse unless the spouse consents and the consent is witnessed by a plan represen­tative or a Notary Public. Dividends— The Contract does not share in the surplus earnings of the Company, and no dividends will be paid. Payments from the Separate Account— The Company generally will pay any full or partial withdrawal (including a systematic withdrawal or a withdrawal made to pay the fees of an investment adviser) or death benefit proceeds from Contract Value allocated to the Subaccounts, and will transfer Contract Value between Subaccounts, within seven days after a proper request is received at the Company’s Adminis­trative Office. However, the Company can postpone the payment of such a payment or transfer of amounts from the Subaccounts to the extent permitted under applicable law, which is currently permissible only for any period: · During which the New York Stock Exchange is closed other than customary weekend and holiday closings, · During which trading on the New York Stock Exchange is restricted as determined by the SEC, · During which an emergency, as determined by theSEC, exists as a result of which (i)disposal of securities held by the Separate Account is not reasonably practicable, or (ii)it is not reasonably practicable to determine the value of the assets of the Separate Account, or · For such other periods as the SEC may by order permit for the protection of investors. The Company reserves the right to delay payments of any full or partial withdrawal until all of your Purchase Payment checks have been honored by your bank. Proof of Age and Survival— The Company may require proof of age or survival of any person on whose life annuity payments depend. Misstatements— If you misstate the age or sex of an Annuitant or age of an Owner, the correct amount paid or payable by the Company under the Contract shall be such as the Contract Value would have provided for the correct age or sex (unless unisex rates apply). Restrictions on Withdrawals from Qualified Contracts— Generally, an IRA may not provide for the distribution or withdrawal of amounts accumulated under the IRA until after a fixed number of years, the attainment of a stated age or upon the occurrence of a specific event such as hardship, disability, retirement, death or termination of employment. Therefore, if you own a Contract purchased in connection with an IRA, you may not be entitled to make a full or partial withdrawal as described in this Prospectus, unless one of the above-described conditions has been satisfied. For this reason, you should refer to the terms of your particular IRA, the Internal Revenue Code and other a pplicable law for any limitation or restriction on distri­butions and withdrawals, including the 10% penalty tax that may be imposed in the event of a distribution from an IRA before the owner reaches age 59½. See the discussion under “Tax Penalties.” Your particular IRA may have additional restrictions on distributions that may also be followed for your Contract.The distribution or withdrawal of amounts under a Contract purchased in connection with an IRA may result in the receipt of taxable income to the Owner or Annuitant and in some instances may also result in a penalty tax. Therefore, you should carefully consider the tax consequences of a distribution or withdrawal under a Contract and you should consult a competent tax adviser. See “Federal Tax Matters.” Federal Tax Matters Introduction— The Contract described in this Prospectus is designed for use by individuals in retirement plans which may or may not be Qualified Contracts under the provisions of the Internal Revenue Code (“Code”). The ultimate effect of federal income taxes on the 33 with those investment advisers, and we do not supervise or perform due diligence on investment advisers who may provide such asset allocation services. By entering into an agreement with the investment adviser for asset allocation services and executing the Company's investment adviser authorization form, you authorize the investment adviser to allocate your Contract Value among certain Subaccounts and make changes in your allocations from time to time. You also authorize us to deduct amounts from your Contract Value to pay the investment adviser's fee in the amounts and at the times directed by the investment adviser in writing. We will treat each deduction as a partial withdrawal from your Contract. The invest­ment advisory fee is paid to the investment adviser and is not a Contract charge retained by us. For N on-Qualified Contracts, charges deducted from your Contract Value to pay the investment adviser's fees are taxable distributions to you and may subject you to an additional 10% tax penalty. The investment advisory fee is described more fully in the disclosure statement provided by the invest­ment adviser. You should consult with your representative for details regarding the investment advisory services, including fees and expenses. A tax-free partial exchange may become taxable if an advisory fee is paid from your Contract Value within 12 months of the partial exchange. Consult your tax adviser for advice concerning tax-free partial exchanges. Voting of Underlying Fund Shares— The Company is the legal owner of the shares of Underlying Funds held by the Subaccounts. The Company will exercise voting rights attributable to the shares of each Underlying Fund held in the Subaccounts at any regular and special meetings of the shareholders of the Under­lying Funds on matters requiring shareholder voting under the 1940 Act. In accordance with its view of presently applicable law, the Company will exercise its voting rights based on instructions received from persons having the voting interest in corresponding Subaccounts. However, if the1940 Act or any regulations thereunder should be amended, or if the present interpre tation thereof should change, and as a result the Company determines that it is permitted to vote the shares of the Underlying Funds in its own right, it may elect to do so. The person having the voting interest under a Contract is the Owner. Unless otherwise required by applicable law, the number of shares of a particular Underlying Fund as to which voting instructions may be given to the Company is determined by dividing your Contract Value in the corresponding Subaccount on a particular date by the net asset value per share of the Underlying Fund as of the same date. Fractional votes will be counted. The number of votes as to which voting instructions may be given will be determined as of the same date established by the Underlying Fund for determining shareholders eligible to vote at the meeting of the Underlying Fund. If required by the SEC, the Company reserves the right to determine in a different fashion the voting rights attribu­table to the share s of the Underlying Funds. Voting instructions may be cast in person or by proxy. It is important that each Owner provide voting instructions to us because we vote all Underlying Fund shares proportionately in accordance with instructions received from Owners. This means that we will vote shares for which no timely instructions are received in the same proportion as those shares for which we do receive voting instructions. As a result, a small number of Owners may control the outcome of a vote. The Company will also exercise the voting rights from assets in each Subaccount that are not other­wise attributable to Owners, if any, in the same proportion as the voting instructions that are received in a timely manner for all Contracts partici­pating in that Subaccount. Substitution of Investments— The Company reserves the right, subject to compliance with the law as then in effect, to make additions to, deletions from, substitutions for, or combinations of the securities that are held by the Separate Account or any Subaccount or that the Separate Account or any Subaccount may purchase. If shares of any or all of the Underlying Funds should no longer be available for investment, or if the Company management believes further investment in shares of any or all of the Underlying Funds should become inap­propriate in view of the purposes of the Contract, the Company may substitute shares of another Underlying Fund or of a different fund for shares alrea dy purchased, or to be purchased in the future under the Contract.Substituted fund shares may have higher fees and expenses. The Company may also purchase, through the Subaccount, other securities for other classes or contracts, or permit a conversion between classes of contracts on the basis of requests made by Owners. In connection with a substitution of any shares attributable to an Owner’s interest in a Subaccount or the Separate Account, the Company will, to the extent required under applicable law, provide notice, seek Owner approval, seek prior approval of the SEC, and comply with the filing or other procedures established by applicable state insurance regulators. The Company also reserves the right to establish additional Subaccounts of the Separate Account that would invest in a new Underlying Fund or in shares of another investment company, a series thereof, or other suitable investment vehicle. The Company may establish new Subaccounts in its sole discretion, and will determine whether to make any new Subaccount available to existing Owners.The Company may also eliminate or combine one or more Subaccounts to all or only certain classes of Owners if, in its sole discretion, marketing, tax, or investment conditions so warrant. Subject to compliance with applicable law, the Company may transfer assets to the General Account. 41 of $49,995.75 after the monthly subaccount adjustment reinvestment. After the Annuity Start Date, the Company will deduct an annual mortality and expense risk charge of 0.30% during the Annuity Period. This charge is factored into the annuity unit values on each Valuation Date. Limits on Purchase Payments Paid Under Tax-Qualified Retirement Plans Sections 408 and 408A— Premiums (other than roll­over contributions) paid under a Contract used in connection with a traditional or Roth individual retire­ment annuity (IRA) that is described in Section408 or Section 408A of the Internal Revenue Code are subject to the limits on contribu­tions to IRAs under Section 219(b) of the Internal Revenue Code. Under Section 219(b) of the Code, contri­butions (other than rollover contributions) to an IRA are limited to the lesser of 100% of the individual’s taxable compensation or $5,000. If an individual is age 50 or over, the individual may make an additional catch up contribution to a traditional IRA of $1,000 for each tax year. Spousal IRAs allow an Owner and his or her spouse to each contribute up to the applicable dollar amount to their respective IRAs so long as a joint tax return is filed and joint income is $6,000 or more. The maximum amount the higher compensated spouse may contribute for the year is the lesser of the applicable dollar amount as shown in the table above or 100% of that spouse’s compen­sation. The maximum the lower compensated spouse may contribute is the lesser of (i)the applicable dollar amount as shown in the table above or (ii)100% of that spouse’s compensation plus the amount by which the higher compen­sated spouse’s compensation exceeds the amount the higher compensated spouse contributes to his or her IRA. The extent to which an Owner may deduct contributions to a traditional IRA depends on the gross income of the Owner and his or her spouse for the year and whether either is an “active participant” in an employer-sponsored retirement plan. Premiums under a Contract used in connection with a simplified employee pension plan described in Section 408 of the Internal Revenue Code are subject to limits under Section402(h) of the Internal Revenue Code. Section402(h) currently limits employer contri­butions and salary reduction contributions (if permitted) under a simplified employee pension plan to the lesser of (a)25% of the compensation of the participant in the Plan, or (b)$49,000. Salary reduction contributions, if any, are subject to additional annual limits. Administrative Services Arrangements The Company has entered into an administrative services agreement with its affiliate, Security Benefit Life Insurance Company (“SBL”).Pursuant to this agreement, SBL provides management, investment, and administrative services for the Separate Account and the Contract, including underwriting, claims, and actuarial services.The Company reimburses SBL for the services and facilities it provides to the Company.For the years ended December 31, 2010, 2009, and 2008, the Company paid $[], $174,000, and $154,000, respectively, under the agreement. Performance Information Performance information for the Subaccounts of the Separate Account, including the yield and effective yield of the Rydex VT U.S. Government Money Market Subaccount, and the average annual total return and the total return of all Subaccounts, may appear in advertise­ments, reports, and promotional literature provided to current or prospective Owners. Quotations of yield for the Rydex VT U.S. Government Money Market Subac­count will be based on the change in the value, exclusive of capital changes and income other than investment income, of a hypothetical invest­ment in a Contract over a particular seven day period, less a hypothetical charge reflecting deductions from the Contract during the period (the “base period”) and stated as a percentage of the investment at the start of the base period (the “base period return”). The base period return is then annualized by multiplying by 365/7, with the resulting yield figure carried to at least the nearest one hundredth of one percent. Any quotations of effective yield for the Rydex VT U.S. Government Money Market Subaccount assume that all monthly subaccount adjust­ments received during an annual perio d have been reinvested. Calculation of “effective yield” begins with the same “base period return” used in the yield calculation, which is then annualized to reflect weekly compounding pursuant to the following formula: Effective Yield [(Base Period Return+1)365/7]-1 Quotations of average annual total return for any Subaccount will be expressed in terms of the average annual compounded rate of return of a hypothetical investment in a Contract over a period of one, five and ten years (or, if less, up to the life of the Subaccount), calculated pursuant to the following formula: P(1+T)n ERV (where P a hypothetical initial payment of $1,000, T the average annual total return, n the number of years, and ERV the ending redeemable value of a 4 (a)(4) SDI acts as principal underwriter for the following mutual funds: SBL Fund (a)(5) SDI acts as principal underwriter for the following Nationwide Life Insurance Company Separate Accounts: Nationwide Multi-Flex Variable Account Nationwide Variable Account 9 (b) Name and Principal Business Address* Position and Offices with Underwriter Mark J. Carr President and Director James R. Schmank Vice President and Director Julie Jacques Treasurer Amy J. Lee Secretary and Chief Compliance Officer Christopher D. Swickard Assistant Secretary Carmen R. Hill Assistant Vice President Richard Wells Director Dale W. Martin, Jr. Director *For all persons listed, the principal business address is One Security Benefit Place, Topeka, Kansas 66636-0001 (c) (5) Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption Brokerage Commissions Other Compensation Security Distributors, Inc. $[] 1 $[] 2 $0 N/A 1 2 FSBL pays commissions to selling broker-dealers through SDI.This is the amount paid to SDI in connection with all Contracts sold through the Separate Account.SDI passes through to the selling broker-dealers all such amounts. A contingent deferred sales charge may be assessed on a full or partial withdrawal from the Contract.This is the amount of contingent deferred sales charge assessed in connection with all withdrawals from all contracts in the Separate Account, all of which is passed through to FSBL.
